Citation Nr: 0737170	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 10 percent 
for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1966 until 
October 1968.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  October 2002 and March 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in San Juan, Puerto Rico.

The veteran's appeal was previously before the Board in July 
2004 and December 2005.  On those occasions, remands were 
ordered to accomplish additional development.

The veteran had also perfected appeals with respect to claims 
of entitlement to higher ratings for irritable bowel 
syndrome, peripheral vascular disease, and impotency, as well 
as a claim of entitlement to an earlier effective date for an 
award of a 60 percent rating for a low back disability.  
However, at a May 2005 hearing before the undersigned, he 
indicated his desire to withdraw such issues from appellate 
consideration.  At that time, he noted his intent to pursue 
an appeal only as to the three issues indicated on the title 
page of this decision.  Accordingly, the remaining issues 
were dismissed by the Board in December 2005. 


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed hypertension is causally 
related to active service or to any service-connected 
disability.

2.  Throughout the rating period on appeal, the veteran's 
diabetes mellitus has required nsulin control; the evidence 
does not demonstrate a regulation of activities.

3.  Throughout the rating period on appeal, the veteran's 
diabetic retinopathy is productive of complaints of poor 
vision; objectively, the evidence shows visual acuity of no 
worse than 20/50 in either eye, with no evidence of loss of 
field vision.


CONCLUSIONS OF LAW

1.  Hypertension was not proximately due to or the result of 
the veteran's service-connected diabetes mellitus, was not 
incurred or aggravated by active service,  and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic 
Code 7913 (2007).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for diabetic retinopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.84a, Diagnostic Code 6079 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, with respect to the veteran's service 
connection claim, VA satisfied its duty to notify by means of 
a January 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Moreover, a May 2006 supplemental statement of the 
case informed the veteran of the law pertaining to disability 
ratings and effective dates.  In any event, because the 
instant decision denies the veteran's service connection 
claim, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the veteran's diabetes and diabetic 
retinopathy claims, the veteran is appealing the initial 
ratings assigned by the RO.  In this regard, because the 
October 2002 and March 2003 rating decision granted the 
veteran's claims of entitlement to service connection, such 
claims are now substantiated.  As such, his filing of a 
notice of disagreement as to those determinations does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disabilities at issue, 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluations that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The record also 
includes reports of VA and private post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a May 2005 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection

The veteran is claiming entitlement to service connection for 
hypertension, to include as secondary to his service-
connected diabetes mellitus, type II.  
As indicated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

It is also noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease, to include hypertension, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
hypertension within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
examination in April 2006 reflects a diagnosis of arterial 
hypertension/  Therefore, current disability is established 
and the first element of a service connection claim has been 
satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish service connection 
have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment relating to hypertension.  Separation 
examination in October 1968 showed a normal vascular system, 
with blood pressure of 138/90.  The veteran denied high or 
low blood pressure in a report of medical history completed 
at that time.  Therefore, the service medical records do not 
show that hypertension was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current hypertension is causally related 
to active service, for the reasons discussed below.  

Following discharge, the post-service medical evidence does 
not demonstrate any documented findings of hypertension until 
1988.  A VA clinical record dated in 1989 noted a 15-year 
history of hypertension.  Thus, the approximate date of onset 
of hypertension would be in 1974, about 6 years following the 
veteran's separation from active service.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In considering whether any present hearing loss disability is 
causally related to active service, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In the present case, however, the veteran has not 
specifically endorsed a continuity of high blood pressure 
from the time if separation from service to the present time.  
Moreover, as previously noted, such continuity of 
symptomatology has not been demonstrated by the post-service 
treatment record and the competent evidence does not causally 
relate the current hypertension to active service.  

The Board has also considered whether the veteran's 
hypertension is proximately due to or the result of his 
service-connected diabetes mellitus.  However, a VA examiner 
in April 2006 concluded that the veteran's hypertension 
preexisted his diabetes mellitus and was therefore not the 
result of such diabetes mellitus.  Because that opinion was 
offered following a review of the claims file and after an 
objective examination of the veteran, it is found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes that opinion.  The examiner appears to 
indicate that the veteran's elevated blood pressure levels 
caused diabetic nephropathy and persistent proteinuria, but 
as previously indicated, the opposite was not found to be 
true.  

The veteran himself believes that his hypertension is 
proximately due to or the result of his service-connected 
diabetes mellitus.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

II.  Increased ratings

The veteran is claiming entitlement to increased ratings for 
diabetes mellitus type II, and for diabetic retinopathy.  As 
the veteran's appeal stems from the initial ratings assigned 
by the RO, the claim requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Diabetes mellitus, type II

The veteran is assigned an initial 20 percent evaluation for 
diabetes mellitus pursuant to Diagnostic Code 7913, from 
November 18, 1991.  

The Board observes that 38 C.F.R. § 4.119, concerning the 
endocrine system, was revised during the pendency of this 
appeal.  The revisions were effective November 7, 1996.  

As in effect prior to November 7, 1996, Diagnostic Code 7913 
affords a 20 percent evaluation for moderate diabetes 
mellitus, with moderate insulin or oral hypoglycemic agent 
dosage, and restricted (maintenance) diet; without impairment 
of health or vigor or limitation of activity.  In order to 
achieve the next-higher 40 percent evaluation, the evidence 
must show moderately severe diabetes mellitus, requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities, i.e., avoidance of strenuous occupational and 
recreational activities.  

The Board has reviewed the evidence during the period in 
question and finds no support for assignment of the next-
higher 40 percent rating.  Indeed, VA clinical records show 
that the veteran was taking insulin to control his diabetes.  
However, the evidence does not demonstrate restricted diet or 
careful regulation of activities during the period in 
question.  Accordingly, a higher rating is not justified 
here.

Effective November 7, 1996, Diagnostic Code 7913 was revised.  
Under the amended provisions, a 20 percent evaluation is 
warranted where the evidence demonstrates that the disability 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and a restricted diet.  In order for the veteran to be 
entitled to the next-higher 40 percent evaluation, it must be 
shown that the disability requires insulin, restricted diet 
and regulation of activities.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 40 percent 
evaluation for any portion of the rating period on appeal.  
Indeed, the evidence of record fails to demonstrate that the 
veteran's diabetes mellitus requires a regulation of 
activities.  To the contrary, a VA examiner in April 2006 
stated that there was no evidence of any restriction of daily 
living activities due to the veteran's diabetes mellitus.  
Moreover, that examination report noted that the veteran did 
not strictly follow a diabetic diet, although clinical 
records indicate that such diet was a component of the 
veteran's treatment plan.  

The Board does acknowledge a January 2006 VA outpatient 
treatment record in which it was recommended that the veteran 
exercise several times daily.  However, this is not found to 
be tantamount to a regulation of activities as contemplated 
under Diagnostic Code 7913.  Indeed, as clarified in the 
criteria for a 100 percent rating under Diagnostic Code 7913, 
the term "regulation of activities" means avoidance of 
strenuous occupational and recreational activities.  
Therefore, the recommendation that he engage in more exercise 
does not support a higher rating here.  Moreover, while the 
Board acknowledges the veteran's May 2005 hearing testimony, 
to the effect that he could "hardly do anything," the fact 
remains that there is no objectively documented mandate that 
he restrict his activities.  Again, the opposite is shown in 
the record, as he was encouraged to increase his level of 
physical activity.  

Based on the above, an evaluation in excess of 20 percent is 
not warranted for the veteran's diabetes mellitus, type II, 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board also acknowledges Note (1) to Diagnostic Code 7913, 
which instructs the rater to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  Here, 
however, 
service connection is already in effect for peripheral 
vascular disease, peripheral neuropathy, and diabetic 
retinopathy.  There are no other separate complications 
warranting compensable evaluation here.  

II.  Diabetic retinopathy

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent rating for bilateral diabetic 
retinopathy pursuant to Diagnostic Code 6079.  That Code 
section contemplates impairment of central visual acuity.  In 
this vein, it is noted that the severity of visual acuity 
loss is determined by applying the criteria set forth at 38 
C.F.R. § 4.84a.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating visual 
acuity, except in cases of keratoconus in which contact 
lenses are medically required. 38 C.F.R. § 4.75 (2007).

Under the 38 C.F.R. § 4.84a, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye. 38 C.F.R. § 4.83a.

The rating schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

In the present case, VA examination in March 2003 reveals 
right eye visual acuity of 20/40.  The veteran's left eye 
visual acuity was 20/50.  An August 2004 VA clinical record 
shows 20/25 vision in the left eye and 20/40-2 in the right 
eye.  An April 2005 VA record shows 20/25 vision in both 
eyes, while an October 2005 report showed 20/25 vision in the 
right eye and 20/30 vision in the left eye.  Recent VA 
examination in April 2006 revealed both right and left eye 
visual acuity of 20/25-1.  A subsequent May 2006 VA 
outpatient treatment report showed 20/25+ vision in the right 
eye and 20/30+2 vision in the left eye.

Based on the findings detailed above, there is no basis for a 
rating in excess of 10 percent for any portion of the rating 
period on appeal.  Indeed, to achieve the next-higher 20 
percent evaluation, the evidence must establish vision loss 
of at least 20/70 in one eye and of 20/50 in the other eye.  
See 38 C.F.R. § 4.84a, Diagnostic Codes 6078-6079.  Here, the 
veteran's acuity has never been shown to be as poor as 20/70 
in either eye, precluding the possibility of a higher rating.  
In so finding, the Board acknowledges the veteran's 
complaints raised at his May 2005 hearing that his eyes were 
blurry and that he could hardly see.  He indicated that his 
eye condition was worsening, even after his operative 
procedure and after being prescribed new glasses.  However, 
as already explained, the objective criteria for an increase 
have not been satisfied.

The Board must also consider whether an increased rating is 
warranted based on loss of field of vision.  Indeed, the 
veteran's diabetic retinopathy is analogous to retinitis 
(Diagnostic Code 6006).  A note to the rating schedule 
indicates that retinitis, in chronic form, is to be rated 
from 10 to 100 percent disabling for impairment in visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity.  A minimum 10 percent rating applies during 
active pathology.  

In evaluating field loss, the Rating Schedule provides that 
the extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in 38 C.F.R. § 4.76a, Table III.  The degrees 
lost are then added together to determine total degrees lost.  
This is subtracted from 500. The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2007).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55. The total is 500 
degrees.

Under Diagnostic Code 6080, a 10 percent rating applies for 
unilateral concentric contraction to 30 degrees but not to 15 
degrees.  A 10 percent rating also applies where the evidence 
shows unilateral visual field loss of the nasal or temporal 
half.  To achieve the next-higher 20 percent evaluation, the 
evidence must show bilateral concentric contraction to 60 
degrees but not to 45 degrees, unilateral concentric 
contraction of the visual fields to 15 degrees, but not to 5 
degrees, or bilateral visual field loss of the nasal half.  
38 C.F.R. § 4.84a, Diagnostic Code 6080 (2007).  Note (2) to 
Diagnostic Code 6080 provides that demonstrable pathology 
commensurate with the functional loss is required.  The 
concentric contraction ratings require contraction within the 
stated degrees, temporally; the nasal contraction may be 
less. 38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2) 
(2007).

In the present case, VA examination in March 2003 revealed 
that the veteran had no visual field deficit.  This finding 
is not contradicted by any subsequent evidence of record.  
Therefore, an increased rating based on loss of visual field 
is not possible here.  Moreover, the evidence does not show 
that an increase is warranted due to 
rest-requirements, or episodic incapacity.

In conclusion, there is no support for a rating in excess of 
10 percent for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

Service connection for hypertension is denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, is denied.

Entitlement to an initial rating in excess of 10 percent for 
diabetic retinopathy is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


